Title: From John Adams to United States Senate, 10 February 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Feb 10th 1799

I transmit to you a document which seems to be intended to be a compliance with a condition mentioned at the conclusion of my message to congress of the twenty first of June last.
Always disposed and ready to embrace every plausible appearance of probability of preserving or restoring tranquility
I nominate William Vans Murray our minister President at the Hague to be minister plenipotentiary of the United States to the French Republic.
If the Senate shall advize & consent to his appointment, effectual care shall be taken in his Instructions that he shall not go to France without direct and unequivocal assurances from the French government signified by their Minister of Foreign Relations that he shall be received in character— shall enjoy the priviledges attached to his character by the law of nations and that a minister of equal rank title and powers shall be appointed to treat with him—to discuss and conclude all controversies between the two Republicks by a new treaty.

John Adams